—Judgment, Supreme Court, Bronx County (Alfred J. Callahan, J.), entered on August 3, 1984, unanimously reversed, on the law and the facts, without costs and without disbursements, and a new trial ordered solely on the issue of damages unless the plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to a reduction of the verdict in her favor to $100,000, less 20% (being the percentage by which the jury found plaintiff contributorily negligent) and to the entry of an amended judgment in the amount of $80,000, in accordance therewith. If plaintiff so stipulates, the judgment, as so *768amended and reduced is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Kupferman, J. P., Sullivan, Fein, Kassal and Rosenberger, JJ.